Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is dated as of July 12, 2018, to be effective as of
the Amendment Effective Date (defined below) and is entered into by and between
HALCÓN RESOURCES CORPORATION, as “Borrower”, each of the undersigned Guarantors
(together with the Borrower, the “Obligors”), each of the undersigned Lenders
party to the Credit Agreement, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

 

RECITALS

 

Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of September 7, 2017, among the Borrower, a corporation duly
formed and existing under the laws of the State of Delaware, each of the Lenders
and other parties from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders, as amended by the First Amendment dated
as of November 1, 2017, the Second Amendment dated as of February 2, 2018 and
the Third Amendment dated as of May 2, 2018 (such agreement, as the same may be
further amended, supplemented, restated or otherwise modified from time to time,
the “Credit Agreement”).  Unless otherwise stated in this Amendment, any
reference to a “Section” shall be deemed a reference to the applicable
Section of the Credit Agreement and capitalized terms used but not defined
herein shall have the meanings given to such terms in the Credit Agreement.

 

WHEREAS, the Borrower has requested and the Administrative Agent and the Lenders
party hereto have agreed to enter into this Amendment, and modify certain
provisions of the Credit Agreement, all as set forth herein.

 

NOW, THEREFORE, to induce the Administrative Agent and the Majority Lenders to
enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

Section 1.01                 Amendment to Section 1.02.  The following defined
terms are hereby added in the appropriate alphabetical order as follows:

 

“Midstream Asset Sale” means the sale, directly or indirectly, of all or a
material portion of approximately 50 miles of gas gathering pipelines, 50 miles
of water gathering pipelines, saltwater disposal wells, water recycling pits and
equipment, fresh water wells, and other related infrastructure assets, together
with the corresponding fee surface, surface use agreements, easements and rights
of way related thereto, that are currently owned by the Guarantors in Pecos,
Reeves, Ward and Winkler Counties, Texas.

 

1

--------------------------------------------------------------------------------


 

“Midstream Asset Sale Notice” means a notice delivered by the Borrower, in the
form of a certificate of a Responsible Officer of the Borrower, no later than
three Business Days following the consummation of the Midstream Asset Sale Date.

 

Section 1.02     Amendment to Section 8.01.  Section 8.01 is hereby amended by
adding the following as Section 8.01(t):

 

“(t)                              Midstream Asset Sale Notice.  Upon the
consummation of the Midstream Asset Sale, the Borrower shall deliver a Midstream
Asset Sale Notice to the Administrative Agent.”

 

Section 1.03     Amendment to Section 9.01(a).  Section 9.01(a) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

 

“(a)                           Total Net Indebtedness Leverage Ratio.  The
Borrower will not, as of the last day of any fiscal quarter beginning with the
fiscal quarter ending September 30, 2018, permit the ratio of Consolidated Total
Net Debt as of such last day to EBITDA for the period of four fiscal quarters
ending on such last day to exceed the amount set forth below for the applicable
quarter ending on such date:

 

Quarter Ending Date

 

Ratio

September 30, 2018

 

4.75 to 1.0

December 31, 2018

 

5.00 to 1.0

March 31, 2019

 

5.00 to 1.0

June 30, 2019

 

5.00 to 1.0

September 30, 2019

 

4.25 to 1.0

December 31, 2019 and thereafter

 

4.00 to 1.0

 

provided that, for each fiscal quarter ending after the fiscal quarter in which
the Borrower delivers a Midstream Asset Sale Notice, the ratio shall be 4.0 to
1.0.”

 

ARTICLE II
CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date (the “Amendment Effective
Date”) when each of the following conditions are satisfied (or waived in
accordance with Section 12.02):

 

Section 2.01     Amendment.  The Administrative Agent shall have received a
counterpart of this Amendment signed by the Borrower and the Majority Lenders.

 

Section 2.02     Fees.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Amendment
Effective Date, including, (a) an amendment fee to each Lender that approves
this Amendment equal to the product of (i) 10 bps and (ii) such Lender’s
Applicable Percentage of the Borrowing Base in effect on the

 

2

--------------------------------------------------------------------------------


 

Amendment Effective Date and (b) to the extent invoiced, reimbursement or
payment in full of all out of pocket expenses required to be reimbursed or paid
by the Borrower under the Credit Agreement.

 

Section 2.03     No Default; No Material Adverse Effect.  At the time of and
immediately after giving effect to this Amendment, (a) no Default or Event of
Default shall have occurred and be continuing and (b) no event or events shall
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Article II or the waiver of such conditions as
permitted in Section 12.02.  Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01     Confirmation.  The provisions of the Credit Agreement shall
remain in full force and effect following the effectiveness of this Amendment.

 

Section 3.02     Ratification and Affirmation; Representations and Warranties. 
Each Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, and (c) represents and warrants to the
Lenders that on and as of the date hereof, and immediately after giving effect
to the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except those which have a materiality qualifier, which
shall be true and correct as so qualified), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date; (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

Section 3.03     Loan Document.  This Amendment is a Loan Document.

 

Section 3.04     Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 3.05     NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR,

 

3

--------------------------------------------------------------------------------


 

CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 3.06     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 3.07     Severability.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 3.08     Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

Section 3.09     No Waiver.  Neither the execution by the Administrative Agent
or the Majority Lenders of this Amendment, nor any other act or omission by the
Administrative Agent or the Majority Lenders or their respective officers in
connection herewith, shall be deemed a waiver by the Administrative Agent or the
Majority Lenders of any defaults which may exist or which may occur in the
future under the Credit Agreement and/or the other Loan Documents (collectively,
“Violations”).  Similarly, nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (i) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Violations, (ii) amend or alter any provision of the Credit
Agreement, the other Loan Documents, or any other contract or instrument, except
as expressly set forth herein, or (iii) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Nothing in this
Amendment shall be construed to be a waiver by the Administrative Agent or the
Lenders of any Violations.

 

[Counterpart signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Fourth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

GUARANTORS:

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN OPERATING CO., INC.

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN PERMIAN, LLC

 

 

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Fourth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Lender

 

 

 

By:

/s/ Darren Vanek

 

 

Name:

Darren Vanek

 

 

Title:

Authorized Officer

 

Signature Page to Fourth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.

 

as a Lender

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

Signature Page to Fourth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Vikram Nath

 

 

Name:

Vikram Nath

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Arnaud Roberdet

 

 

Name:

Arnaud Roberdet

 

 

Title:

Vice President

 

Signature Page to Fourth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

Signature Page to Fourth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as a Lender

 

 

 

By:

/s/ Chris Lam

 

 

Name:

Chris Lam

 

 

Title:

Authorized Signatory

 

Signature Page to Fourth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------